Citation Nr: 0002361	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  96-35 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury. 

2.  Entitlement to service connection for residuals of a back 
injury. 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to June 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the St. 
Louis, Missouri, Department of Veterans Affairs (VA) Regional 
Office (RO).  In February 1997, the veteran's claims file was 
transferred to the Boise, Idaho, VA RO.  However, in 
September 1998, the claims file was transferred back to the 
St. Louis, Missouri, VA RO.


FINDINGS OF FACT

1.  There is no competent evidence linking the veteran's 
current neck disability, first shown over 20 years after 
service, to any incident of service.

2.  There is no competent evidence linking the veteran's 
current back disability, first shown over 20 years after 
service, to any incident of service.


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a neck 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The claim for service connection for residuals of a back 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reveal that on entrance examination 
the veteran indicated that she had not had arthritis, 
rheumatism or bursitis; bone, joint or other deformity; or 
recurrent back pain.  The veteran's neck and spine were 
normal.  In service, there were no complaints or treatment of 
a neck or back disorder.  In March 1973, the veteran took a 
pregnancy test.  The reaction was "very weak negative," and 
retesting was recommended.  From March 1973 to April 1973, 
the veteran was given birth control pills.  The veteran was 
discharged in June 1973 because she was pregnant.  On 
separation examination, the veteran reported that she had not 
had arthritis, rheumatism or bursitis; bone, joint or other 
deformity; or recurrent back pain.  Physical examination 
revealed that her neck and spine were normal.    

The veteran filed an initial claim for VA disability benefits 
in 1995 noting a neck injury and back problems dating back to 
1973.  The only medical treatment she reported was by the VA 
in 1995. 

VA medical records reflect that in October 1995 the veteran 
was seen for back and neck complaints.  November 1995 X-rays 
of the cervical spine revealed mild degenerative arthritis 
with degenerative disc disease at the C5-C6 interspace.  

The veteran underwent a private medical examination in 
December 1995, apparently for the purpose of Social Security 
disability benefits.  She reported that she had intermittent 
numbness in her hands for the past four years and that she 
had developed neck and back pain after a car accident in 
1994.  The impressions of the examining physician included 
the following: chronic low back pain, by history; chronic 
neck pain, secondary to cervical strain, mild; and no 
clinical evidence of carpal tunnel syndrome, both hands.

VA medical records indicate that, during a February 1996 
hospitalization for substance abuse, it was noted that the 
veteran had chronic neck pain.

On an April 1996 VA neck examination, the veteran reported 
that she had sustained a whiplash-type injury when she was in 
a car accident in 1994 and that her neck had continued to 
hurt since that incident.  She indicated that she had 
chronic, continuous neck pain with radiation into the left 
trapezial and shoulder area.  Physical examination revealed 
that there was some minimal tenderness in the left lateral 
neck, but that there was no evidence of bony deformity.  X-
rays of the cervical spine revealed no definite radiographic 
evidence of recent fracture or dislocation.  There was 
moderate narrowing of the C5-C6 vertebral space and marginal 
osteophytes at the level compatible with degenerative 
intervertebral disc disease.  The diagnosis was moderate 
degenerative changes at the level of C5 to C6, indicative of 
degenerative intervertebral disk disease.

The veteran was also afforded a VA spine examination in April 
1996.  She stated that she had no low back pain, but that she 
had an occasional pain in the upper part of the back.  X-rays 
of the thoracic spine revealed mild dorsal scoliosis.  
Minimal anterior marginal osteophytes were noted in the 
midportion of the dorsal spine.  X-rays of the lumbar spine 
revealed no definite radiographic evidence of a recent 
fracture or dislocation.  Articular surfaces appeared fairly 
smooth, and the vertebral interspaces were well maintained.  
Following a physical examination, the diagnoses were the 
following: moderate degenerative changes at the level of C5-
C6, indicative of degenerative intervertebral disk disease; 
minimal hypertrophic spondylosis of the midportion of the 
dorsal thoracic spine; and mild dorsal scoliosis.

In her July 1996 notice of disagreement, the veteran reported 
that her neck and back were injured during service when she 
was hit and knocked over a table while she was pregnant and 
was never given calcium and vitamins that should be given to 
pregnant women.  In her substantive appeal she argued that 
her disc disease was due to improper medical treatment in 
service, questioning how a disease could stem from an 
automobile accident.  

The veteran was hospitalized at a VA medical center from 
October 1996 to November 1996 for substance abuse treatment.  
During a physical examination, she complained of daily 
musculoskeletal pains.  On discharge, it was noted that she 
had low back pain.  In a May 1997 statement, a VA physician 
indicated that the veteran was unable to work because of 
pains in the neck, low back, feet, and hands.

In July 1997, the Social Security Administration granted 
Social Security disability benefits to the appellant on the 
basis of depression, degenerative arthritis of the cervical 
spine, hypertrophic spondylosis of the midportion of the 
dorsal thoracic spine, dorsal scoliosis, and a history of 
alcohol and drug abuse.  It was noted that the period of 
disability began in May 1993.

In a February 1998 statement, the veteran, in essence, 
suggested that her current disorders were due to not 
receiving vitamins during her in-service pregnancy.

In April 1998, the Board remanded the veteran's claims for 
further development.

VA medical records reflect that in May 1998 the veteran had a 
physical examination.  The diagnoses were cervical disc 
disease/degenerative joint disease of the cervical spine, and 
fibromyositis/musculoskeletal pain.  A June 1998 
electromyography (EMG) and nerve conduction study (NCS) were 
normal.

In November 1998, the veteran was afforded a VA general 
medical examination.  The examiner reviewed the veteran's 
medical records, which were noted to show multiple disorders 
including osteoarthritis with degenerative joint disease and 
osteoporosis.  It was noted that the veteran stated she also 
had a history of dorsal scoliosis, with hypertrophic 
spondylosis of the dorsal spine.  The veteran related that 
while pregnant in service she was not given vitamins and was 
not given proper care, stating that her current medical 
problems were the result of such lack of proper care.  The 
examiner noted that the claims file was not available and 
that attempts to obtain it were unsuccessful.  The veteran 
reported that her neck was very painful and that she had 
degenerative joint disease in the spine, indicating that 
osteoarthritis had been diagnosed since her discharge from 
service.  Following examination, the diagnoses were 
osteoarthritis, degenerative joint disease, and minimal 
scoliosis.  

The veteran also underwent a VA orthopedic examination in 
November 1998.  The examiner noted that the claims file was 
not available.  The veteran reported that, other than a 
fender-bender type car accident in 1994 in which she had a 
whiplash, she had had no injuries to her spine.  Physical 
examination revealed that the spine was palpated with no 
discomfort at all.  The doctor noted that the veteran's spine 
was uncomfortable on range of motion testing.  The veteran 
indicated that her neck hurt constantly and that any movement 
was painful.  No spasms were noted.  Her posture and the 
musculature of the back were both normal.  The neurological 
evaluation was normal.  X-rays of the cervical spine revealed 
moderate degenerative changes at C5-C6.  X-rays of the lumbar 
spine were normal.  X-rays of the thoracic spine revealed 
minimal hypertrophic spondylosis and dorsal scoliosis.  The 
clinical diagnoses were minimal dorsal scoliosis and 
degenerative joint disease (i.e., osteoarthritis of the 
spine).

Legal Criteria

The threshold question is whether the appellant has presented 
evidence of well-grounded claims.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter 
"the Court") has defined a well-grounded claim as a claim 
that is plausible.  In other words, a well-grounded claim is 
meritorious on its own or capable of substantiation.  If the 
claim is not well grounded, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the appellant has not submitted evidence of a 
well-grounded claim, there is no duty to assist her in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).



In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110. 

Service connection may granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If a veteran had 
90 days or more of service during wartime, and if arthritis 
is manifested to a compensable degree within one year 
following discharge from service, the disorder will be 
considered to have been incurred in service.  This is a 
rebuttable presumption.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309. 

In order for a claim to be well grounded, there must be 
competent evidence of the following: A current disability, in 
the form of a medical diagnosis; incurrence or aggravation of 
a disease or injury in service, in the form of lay or medical 
evidence; and a nexus between the in-service aggravation or 
injury or disease and the current disability, in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 (1999) 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show a chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at that time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the 


disease identity is established, there is no requirement of 
an evidentiary showing of continuity.  Continuity of 
symptomatology is required where the condition noted during 
service or in the presumptive period is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the condition noted during 
service is not shown to be chronic or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  The regulation requires continuity of 
symptomatology, not continuity of treatment.  Wilson v. 
Derwinski, 2 Vet. App. 16, 19 (1991).

The Court has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) (1999) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter, and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A layperson is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one to which a lay person's 
observation is competent.  See Savage, 10 Vet. App. at 495-
97.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to her in-service experiences and 
symptoms, where the determinative issue involves a question 
of 

medical diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Also, evidence, which is simply information 
recorded by a medical examiner and not enhanced by any 
additional medical comment by that examiner, is not 
"competent medical evidence" for purposes of Grottveit.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).



Analysis

The veteran alleges that she injured her back and neck during 
service and that she was given poor medical care during an 
in-service pregnancy.  She currently has neck and back 
disorders that she attributes to service.  However, there is 
no medical evidence of any neck or back disorders until over 
20 years after active service.  There is no evidence that she 
had a chronic neck or back disability, including arthritis, 
during active service.  Service medical records do not reveal 
any complaints or treatment of a neck or back disability 
during service, and on the separation examination the spine 
and neck were normal and the veteran denied a history of 
recurrent back pain and other orthopedic/neurologic symptoms.  
Although her statements must be accepted as credible for the 
purpose of determining whether the claim is well grounded, 
her statements are not competent evidence of a chronic neck 
or back disability in service or that any current disability 
is of service origin.  See Savage, 10 Vet. App. at 495; 
Espiritu, 2 Vet. App. at 494-95.  In addition, there is no 
competent evidence that arthritis was compensably manifested 
within one year of active service.  In fact, arthritis was 
not diagnosed until over 20 years after active service.  

There is no competent medical evidence that in any way 
relates any current back or neck disorder to the veteran's 
active service.  No medical professional has related her 
current back and neck disorders to an injury in service or to 
any other incident in service, such as taking birth control 
pills or improper nutrition.  The veteran's assertion in her 
February 1998 statement - her current disorders are due to 
not being given vitamins during her in-service pregnancy - is 
not competent medical evidence for purposes of well grounding 
this claim since she is not shown to be qualified to 
determine the diagnosis or etiology of a medical condition, 
even though she is competent to report observable symptoms.  
See Espiritu, 2 Vet. App. at 494-95.  On the December 1998 VA 
general medical examination, the veteran reported that her 
osteoarthritis was the result of being in service and this 
was noted in the report.  However, such is not medical 
evidence or opinion as it is merely information recorded by a 
medical examiner and is unenhanced by any additional medical 
comment.  Thus, it is not competent medical evidence for 
purposes of Grottveit.  See LeShore, 8 Vet. App. at 409.  

In short, there is no competent evidence that the appellant's 
current neck and back  disorders are related to her active 
service.  See Caluza, 7 Vet. App. at 506.  Accordingly, these 
claims are not well grounded.

Other Considerations

While the veteran challenged the adequacy of her April 1996 
VA examinations in her July 1996 notice of disagreement, 
there is no duty to assist under 38 U.S.C.A. § 5107 in the 
absence of a well-grounded claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998).  
More recently, the Court issued a decision holding that VA 
cannot assist a claimant in developing a claim that is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  In 
other words, the veteran was not even entitled to a VA 
examination under 38 U.S.C.A. § 5107 in the absence of a 
well-grounded claim. 

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the appellant has reported 
the existence of evidence which could serve to cause his 
claim to be well grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.   As to additional service medical records, the RO 
obtained the available service medical records.  Also, the RO 
complied with the directives of the April 1998 remand.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


ORDER

Service connection for residuals of a neck injury is denied.

Service connection for residuals of a back injury is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

